Case 2:18-cv-00053-JRG Document 250-7 Filed 01/13/20 Page 1 of 5 PageID #: 11511




                               EXHIBIT G
Case 2:18-cv-00053-JRG Document 250-7 Filed 01/13/20 Page 2 of 5 PageID #: 11512




                 SCOUT: A PATH-BASED OPERATING SYSTEM




                                              by

                                       David Mosberger




                             Copyright c David Mosberger 1997




                         A Dissertation Submitted to the Faculty of the
                         DEPARTMENT OF COMPUTER SCIENCE
                           In Partial Fulfillment of the Requirements
                                       For the Degree of
                                DOCTOR OF PHILOSOPHY
                                    In the Graduate College
                              THE UNIVERSITY OF ARIZONA




                                            1997
Case 2:18-cv-00053-JRG Document 250-7 Filed 01/13/20 Page 3 of 5 PageID #: 11513




                                                                                                 85


        by all other domains. A third would involve accessing the path object through a system
        call-like interface. Most likely, an actual implementation would use a combination of the
        three proposed solutions, but the key point is that there do not seem to be any unusual
        difficulties in defining paths that cross multiple protection domains.
           Vertical partitioning does not appear to be problematic either. The entire path would
        be contained in its own protection domain and the domain would have to be crossed only
        when moving from a module into a path or vice versa. Ideally, paths directly connect
        modules representing device pairs, so the number of domain crossings for moving data
        from a source device to sink device would be two, just as is the case with a traditional,
        monolithic kernel based system [95].

        3.4 Demultiplexing

        So far, we have not discussed the issue of how the appropriate path is found for a given
        message. In many cases, this is trivial. For example, a path is often used like a file
        descriptor, a window handle, or a socket descriptor. In these cases, paths are created
        specifically for communicating a certain kind of data and the appropriate path is known
        from the context in which it is being used. In other cases, however, there is no such
        context and the appropriate path is implicitly determined by the data itself. The most
        notable area where this is the case is for the networking subsystem. Networking protocols
        typically require hierarchical demultiplexing for arriving network packets. For example,
        when a network packet arrives at an Ethernet adapter [65], the Ethernet type field needs
        to be looked up to determine whether the packet happens to be, e.g., an IP packet or
        an ARP packet. If it is an IP packet, it is necessary to look up the protocol field to
        determine whether it is a UDP or TCP packet, and so on. This hierarchical demultiplexing
        is suboptimal since as more knowledge becomes available with each demultiplexing step,
        another path might become more suitable to process that packet.

        3.4.1 Scout Packet Classifier

        To alleviate the hierarchical demultiplexing problem, Scout uses a packet classifier that
        factors all demultiplexing operations to the earliest possible point. This lets Scout pick a
Case 2:18-cv-00053-JRG Document 250-7 Filed 01/13/20 Page 4 of 5 PageID #: 11514




                                                                                                                      87


        is interesting. Consider Figure 3.6. It would be preferable to process every incoming
        packet destined for UDP using path p1. Unfortunately, this ideal case cannot always be
        achieved. For example, the UDP packets may have been fragmented by IP, or IP might
        have employed a non-trivial data transformation, such as encryption or compression. In
        all three cases, some protocol headers may not be available to the classifier. Scout copes
        with this problem by employing short paths as necessary. In the example, an IP fragment
        would have to be processed first by path p2 and then by path p4, even though this would
        be less optimal than processing with p1.



                             UDP                        TCP
                                          p4     p5


                                            IP                                                  ARP
                            p1                                        p2           p3


                                                                            ETH

                                          Figure 3.6: Paths Versus Classifiers


            The specifics of how the partial classification problem is solved in Scout are explained
        next. As previously suggested, the Ethernet module (ETH) employs a classifier to decide
        whether a packet should be processed using path p1, p2, or p3. Suppose an IP fragment
        that does not contain the higher-level headers arrives at the Ethernet adapter. Without
        higher-level headers, the best the classifier may be able to do is to determine that path p2
        is appropriate for processing the fragment.1 Once IP receives the fragment through p2, it
        will buffer the fragment until the entire datagram has been reassembled. At that point, IP
        needs to make a dynamic routing decision to find out where to send the complete datagram
           1 Note   that, strictly speaking, since the UDP protocol identifier is stored in the IP header, in this partic-
        ular example it would be possible to classify the packet to path p1, but this is only because the example
        is artificially simple. In a more realistic scenario, path p1 would extend beyond UDP, meaning that the
        fragment could not be classified to p1.
Case 2:18-cv-00053-JRG Document 250-7 Filed 01/13/20 Page 5 of 5 PageID #: 11515




                                                                                                 88


        next. IP can do this by running its own classifier on the complete datagram, which, with
        a UDP packet, will tell IP that p4 should be used.
           This example shows that, in Scout, a classifier is not something specific to network
        drivers, but instead is a mechanism that can be employed by any module that needs to
        make a dynamic routing decision based on the contents of the data being communicated.
        Typically, each network device driver uses a classifier which is invoked when a packet re-
        ceive interrupt is processed, but other modules may use their own classifiers if necessary.

        3.4.3 Realizing the Scout Classifier

        Since Scout is a modular system, we would like to be able to express classification in a
        modular fashion as well. That way, the complete classifier can be built automatically from
        partial classification algorithms that are specified by the module that appear along a path.
        Note that a modular specification of the classifier does not necessarily imply a modular
        implementation, though this is true for the current Scout implementation.
           As discussed earlier, classifiers are used in Scout by any module that may need to
        make a dynamic routing decision based on the contents of a message. The task of a
        classifier can therefore be described as: given a module m and a message, determine a
        path that is appropriate for processing the given message. Since it is module m that is
        making the routing decision, the path must start at that module.
           The classification task can be implemented in an iterative fashion using partial clas-
        sifiers of the following form: given a set of paths and a message, determine the subset
        of paths that qualify for the processing of the given message, the module that needs to
        make the next (refining) classification (if any), and the message for that next module. The
        message for the next module is normally the same as the original message, except that
        the protocol header at the front of the message will have been stripped off. This scheme
        works as long as the classification problem is locally hierarchical. The ramifications of
        this constraint will be explained in detail in Section 3.4.3.1. For now, we assume that
        the Scout classification problem satisfies this constraint. Using such partial classifiers,
        the problem can be solved with the pseudo-code shown in Figure 3.7. Lines 2–5 of the
        pseudo-code determine the set of paths that either begin or end at module m. This path set
